Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 10/06/2021.    
 
			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 07/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.


Response to Amendment
4.	The Amendment filed on 10/06/2021 has been received.  claims 1, 8, 13, 15, and 16 have been amended, and new claims 17-20 have been added. Claims 1-20 are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 10/06/2021, pages 7-10 have been fully considered.

Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Hideyuki (JP2017126890A)) does not teach “first information is encoded” recited in amended independent claim 1 since 
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination of Hideyuki (JP2017126890A) and in view of LASSERRE et al. (US 20200252657 ) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
The combination of Hideyuki, and LASSERRE  discloses that “generating a bitstream including first information, wherein in the encoding, the first information is encoded”. For example, LASSERRE disclose that in fig. 8 and also in paragraph 0167 as: “Entropy encoding the octree information data (OID, OID.sub.k, OID.sub.opt, OID.sub.opt,u) and/or the leaf node information data (LID.sub.k, LID.sub.opt, LID.sub.opt,u, LID.sub.u) may be efficient in term of coding, because specific contexts may be used to code the binary flags per node because the probability for the binary flags associated with neighboring nodes to have a same value is high”; in which, octree information data and the leaf node information data is the  first information and it is encoded into bitstream.
Therefore, the combination of Hideyuki, and LASSERRE  discloses that “generating a bitstream including first information, wherein in the encoding, the first information is encoded” recited in amended independent claim 1. 
3) The applicant believed that other independent claims 8, 15, 16 are allowable due to the similar reason as in independent claim 1.
Examiner’s response:


3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained in 1), the combination of Zhang, STEPIN, Andersson and Dong  discloses that “receiving a complete set of coefficients for the at least one filter from the partial set of coefficient data and characteristics of the at least one filter, wherein deriving the complete set of coefficients comprises utilizing a filter norm and values of signaled filter coefficients from the partial set of coefficient data, and wherein the filter norm is a sum of all filter coefficients” recited in amended independent claims. 

Claim Rejections - 35 USC § 103
	6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

7.	 Claims 1, 3-4, 7-8, 10-11, 14-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki (JP2017126890A) and in view of LASSERRE et al. (US 20200252657).


Regarding claim 1, Hideyuki discloses a three-dimensional data encoding method (fig. 12; page 3, 2nd paragraph, a method for encoding 3D point cloud position information), comprising: 
encoding information of a current node included in an N-ary tree structure of three-dimensional points included in three-dimensional data (fig. 13; page 12, 8th paragraph, the tree structure generation unit 108 generates an overdivided tree structure as an initial state of the tree structure. As shown in FIG. 13, the over-divided tree structure is a tree structure in which all blocks including a point are divided up to the lowest hierarchy), where N is an integer greater than or equal to 2 (as shown in fig. 13, N =3), wherein in the encoding, first information is encoded, the first information indicating a range for one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node (as shown in fig. 13, the dark node is the current node and the white nodes are one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node; page 13, 2nd paragraph, S1203 to S1205 are adaptive block integration processing for eight blocks having the same parent block. In step S1203, it is first determined whether or not the processing target reference hierarchy has been integrated. If the reference hierarchy has been reached, the process advances to step S1206. rd paragraph, …  In S1205, eight child blocks are integrated into one parent block. If it is determined in S1204 that the integration is not performed, the process proceeds to S1206. In S1206, as in the process of the same name in FIG. 2, the in-block coordinates of each point are encoded for a block that is determined not to be integrated. In step S1207, it is determined whether all blocks have been integrated. If all blocks have been integrated, the process advances to step S1208).
It is noticed that Hideyuki does not disclose explicitly that generating a bitstream including first information and the first information is encoded.
LASSERRE disclose that generating a bitstream including first information and the first information is encoded (fig. 8 and also in paragraph 0167 as: “Entropy encoding the octree information data (OID, OID.sub.k, OID.sub.opt, OID.sub.opt,u) and/or the leaf node information data (LID.sub.k, LID.sub.opt, LID.sub.opt,u, LID.sub.u) may be efficient in term of coding, because specific contexts may be used to code the binary flags per node because the probability for the binary flags associated with neighboring nodes to have a same value is high”; in which, octree information data and the leaf node information data is the  first information and it is encoded into bitstream).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that generating a bitstream including first information and the first information is encoded as taught by LASSERRE as a modification 

Regarding claim 8, Hideyuki discloses a three-dimensional data decoding  method (fig. 6; page 13, 4th  paragraph, The code data output by the encoding device can be decoded by the decoding device shown in FIG. 6), comprising: 
decoding information of a current node included in an N-ary tree structure of three-dimensional points included in three-dimensional data (fig. 13; page 12, 8th paragraph, the tree structure generation unit 108 generates an overdivided tree structure as an initial state of the tree structure. As shown in FIG. 13, the over-divided tree structure is a tree structure in which all blocks including a point are divided up to the lowest hierarchy), where N is an integer greater than or equal to 2 (as shown in fig. 13, N =3), wherein in the decoding, first information is decoded, a range for one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node is determined based on the first information (as shown in fig. 13, the dark node is the current node and the white nodes are one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node; page 13, 2nd paragraph, S1203 to S1205 are adaptive block integration processing for eight blocks having the same parent block. In step S1203, it is first determined whether or not the processing target reference hierarchy has been integrated. If the reference hierarchy has been reached, the process advances to step S1206. If not, it is determined in step S1204 whether to integrate the target blocks. The criterion for determination is based on a criterion that, when a block is integrated with a parent block, if the number of points in the block is equal to or less than a threshold value, integration is performed; in which, the threshold is the range ), and the current node is decoded with reference rd paragraph, …  In S1205, eight child blocks are integrated into one parent block. If it is determined in S1204 that the integration is not performed, the process proceeds to S1206. In S1206, as in the process of the same name in FIG. 2, the in-block coordinates of each point are encoded for a block that is determined not to be integrated. In step S1207, it is determined whether all blocks have been integrated. If all blocks have been integrated, the process advances to step S1208).
It is noticed that Hideyuki does not disclose explicitly that obtaining a bitstream including first information and the first information is decoded.
LASSERRE disclose that obtaining a bitstream including first information and the first information is decoded (fig. 8 and also in paragraph 0167 as: “Entropy encoding the octree information data (OID, OID.sub.k, OID.sub.opt, OID.sub.opt,u) and/or the leaf node information data (LID.sub.k, LID.sub.opt, LID.sub.opt,u, LID.sub.u) may be efficient in term of coding, because specific contexts may be used to code the binary flags per node because the probability for the binary flags associated with neighboring nodes to have a same value is high”; in which, octree information data and the leaf node information data is the  first information and it is encoded into bitstream).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that obtaining a bitstream including first information and the first information is decoded as taught by LASSERRE as a modification to the method of Hideyuki for the benefit of that to have the octree information data and the leaf node information data (see LASSERRE, paragraph 0167).


Regarding claim 15, Hideyuki discloses a three-dimensional data encoding device (fig. 1), comprising: a processor (fig. 1, component 106);  and memory, wherein using the memory, the processor  (fig. 12; page 3, 2nd paragraph, a method for encoding 3D point cloud position information; page 9, 5th paragraph, .. Each unit shown in FIG. 1 may be configured by hardware, but may be implemented as software (computer program). In this case, the software is installed in a memory of a general computer such as a PC (personal computer). Then, when the CPU of the computer executes the installed software, the computer realizes the function of the above-described encoding device), comprising: 
encoding information of a current node included in an N-ary tree structure of three-dimensional points included in three-dimensional data (fig. 13; page 12, 8th paragraph, the tree structure generation unit 108 generates an overdivided tree structure as an initial state of the tree structure. As shown in FIG. 13, the over-divided tree structure is a tree structure in which all blocks including a point are divided up to the lowest hierarchy), where N is an integer greater than or equal to 2 (as shown in fig. 13, N =3), wherein in the encoding, first information is encoded, the first information indicating a range for one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node (as shown in fig. 13, the dark node is the current node and the white nodes are one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node; page 13, 2nd paragraph, S1203 to S1205 are adaptive block integration processing for eight blocks having the same parent block. In step S1203, it is first determined whether or not the processing target reference hierarchy has been integrated. If the reference hierarchy has been reached, the process advances to step S1206. If not, it is determined in step S1204 whether to integrate the target blocks. The criterion for rd paragraph, …  In S1205, eight child blocks are integrated into one parent block. If it is determined in S1204 that the integration is not performed, the process proceeds to S1206. In S1206, as in the process of the same name in FIG. 2, the in-block coordinates of each point are encoded for a block that is determined not to be integrated. In step S1207, it is determined whether all blocks have been integrated. If all blocks have been integrated, the process advances to step S1208).
It is noticed that Hideyuki does not disclose explicitly that generating a bitstream including first information and the first information is encoded.
LASSERRE disclose that generating a bitstream including first information and the first information is encoded (fig. 8 and also in paragraph 0167 as: “Entropy encoding the octree information data (OID, OID.sub.k, OID.sub.opt, OID.sub.opt,u) and/or the leaf node information data (LID.sub.k, LID.sub.opt, LID.sub.opt,u, LID.sub.u) may be efficient in term of coding, because specific contexts may be used to code the binary flags per node because the probability for the binary flags associated with neighboring nodes to have a same value is high”; in which, octree information data and the leaf node information data is the  first information and it is encoded into bitstream).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that generating a bitstream including first information and the first information is encoded as taught by LASSERRE as a modification 

Regarding claim 16, Hideyuki discloses a three-dimensional data decoding device (fig. 6; page 13, 4th  paragraph, The code data output by the encoding device can be decoded by the decoding device shown in FIG. 6), comprising: a processor (fig, 6, component 606);  and memory, wherein using the memory, the processor (page 9, 5th paragraph, .. Each unit shown in FIG. 1 may be configured by hardware, but may be implemented as software (computer program). In this case, the software is installed in a memory of a general computer such as a PC (personal computer). Then, when the CPU of the computer executes the installed software, the computer realizes the function of the above-described encoding device): 
decoding information of a current node included in an N-ary tree structure of three-dimensional points included in three-dimensional data (fig. 13; page 12, 8th paragraph, the tree structure generation unit 108 generates an overdivided tree structure as an initial state of the tree structure. As shown in FIG. 13, the over-divided tree structure is a tree structure in which all blocks including a point are divided up to the lowest hierarchy), where N is an integer greater than or equal to 2 (as shown in fig. 13, N =3), wherein in the decoding, first information is decoded, a range for one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node is determined based on the first information (as shown in fig. 13, the dark node is the current node and the white nodes are one or more referable neighboring nodes among neighboring nodes spatially neighboring the current node; page 13, 2nd paragraph, S1203 to S1205 are adaptive block integration processing for eight blocks having the same parent block. In step S1203, it is first determined whether or not the processing target reference rd paragraph, …  In S1205, eight child blocks are integrated into one parent block. If it is determined in S1204 that the integration is not performed, the process proceeds to S1206. In S1206, as in the process of the same name in FIG. 2, the in-block coordinates of each point are encoded for a block that is determined not to be integrated. In step S1207, it is determined whether all blocks have been integrated. If all blocks have been integrated, the process advances to step S1208).
It is noticed that Hideyuki does not disclose explicitly that obtaining a bitstream including first information and the first information is decoded.
LASSERRE disclose that obtaining a bitstream including first information and the first information is decoded (fig. 8 and also in paragraph 0167 as: “Entropy encoding the octree information data (OID, OID.sub.k, OID.sub.opt, OID.sub.opt,u) and/or the leaf node information data (LID.sub.k, LID.sub.opt, LID.sub.opt,u, LID.sub.u) may be efficient in term of coding, because specific contexts may be used to code the binary flags per node because the probability for the binary flags associated with neighboring nodes to have a same value is high”; in which, octree information data and the leaf node information data is the  first information and it is encoded into bitstream).


Regarding claim 3, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 1 as discussed above. In addition, Hideyuki also discloses that a search is performed for information of the one or more referable neighboring nodes among the neighboring nodes spatially neighboring the current node, and the first information indicates a range for the search (as shown in fig. 12, step 1205-1209; page 13, 3rd paragraph, …  In S1205, eight child blocks are integrated into one parent block. If it is determined in S1204 that the integration is not performed, the process proceeds to S1206. In S1206, as in the process of the same name in FIG. 2, the in-block coordinates of each point are encoded for a block that is determined not to be integrated. In step S1207, it is determined whether all blocks have been integrated. If all blocks have been integrated, the process advances to step S1208; in which, it is search process and the first information is the range of search, like in S1205, eight child block is the range of search)

	Regarding claim 4, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 3 as discussed above. In addition, Hideyuki also discloses that information of nodes is searched for in a predetermined order (as shown in fig. 12, step 1205-1209; which is a predetermined order), and the first information indicates a total number of rd paragraph, …  In S1205, eight child blocks are integrated into one parent block; in which, eight is the total number of nodes on which the search is to be performed).

	Regarding claim 7, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 1 as discussed above. In addition, Hideyuki also discloses that the range for the one or more referable neighboring nodes changes according to a layer to which the current node belongs in the N-ary tree structure (as shown in fig. 13, the range for the one or more referable neighboring nodes changes according to a layer to which the current node belongs in the N-ary tree structure).

Regarding claim 10, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 8 as discussed above. In addition, Hideyuki also discloses that a search is performed for information of the one or more referable neighboring nodes among the neighboring nodes spatially neighboring the current node, and the first information indicates a range for the search (as shown in fig. 12, step 1205-1209; page 13, 3rd paragraph, …  In S1205, eight child blocks are integrated into one parent block. If it is determined in S1204 that the integration is not performed, the process proceeds to S1206. In S1206, as in the process of the same name in FIG. 2, the in-block coordinates of each point are encoded for a block that is determined not to be integrated. In step S1207, it is determined whether all blocks have been integrated. If all blocks have been integrated, the process advances to step S1208; in which, it is search process and the first information is the range of search, like in S1205, eight child block is the range of search)

	Regarding claim 11, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 10 as discussed above. In addition, Hideyuki also discloses that information of nodes is searched for in a predetermined order (as shown in fig. 12, step 1205-1209; which is a predetermined order), and the first information indicates a total number of nodes on which the search is to be performed (page 13, 3rd paragraph, …  In S1205, eight child blocks are integrated into one parent block; in which, eight is the total number of nodes on which the search is to be performed).

	Regarding claim 14, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 8 as discussed above. In addition, Hideyuki also discloses that the range for the one or more referable neighboring nodes changes according to a layer to which the current node belongs in the N-ary tree structure (as shown in fig. 13, the range for the one or more referable neighboring nodes changes according to a layer to which the current node belongs in the N-ary tree structure).

Regarding claim 17, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 1 as discussed above. In addition, Hideyuki also discloses that whether the neighboring node within the range is occupied is determined, and whether another neighboring node without the range is occupied is not determined (page 6-7, …a predetermined threshold value n is set in advance, and is determined to be divided when the number of 3D points included in the block of interest is n or more, and is not divided when the number is less than n. I decided to judge…may determine whether or not to divide according to one of the 

Regarding claim 18, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 8 as discussed above. In addition, Hideyuki also discloses that whether the neighboring node within the range is occupied is determined, and whether another neighboring node without the range is occupied is not determined (page 6-7, …a predetermined threshold value n is set in advance, and is determined to be divided when the number of 3D points included in the block of interest is n or more, and is not divided when the number is less than n. I decided to judge…may determine whether or not to divide according to one of the determination criteria. Here, as described above, the description will be continued assuming that the division determination is performed by comparing the number of 3D points with a threshold value…; in which, the neighboring node within the range or not is determined by the threshold and the whether the neighboring node within the range is occupied is determined and without the range is not determined since it will not divide this kind of nodes).

Regarding claim 19, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 15 as discussed above. In addition, Hideyuki also discloses that whether the neighboring node within the range is occupied is determined, and whether another neighboring node without the range is occupied is not determined (page 6-7, …a predetermined 

Regarding claim 20, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 16 as discussed above. In addition, Hideyuki also discloses that whether the neighboring node within the range is occupied is determined, and whether another neighboring node without the range is occupied is not determined (page 6-7, …a predetermined threshold value n is set in advance, and is determined to be divided when the number of 3D points included in the block of interest is n or more, and is not divided when the number is less than n. I decided to judge…may determine whether or not to divide according to one of the determination criteria. Here, as described above, the description will be continued assuming that the division determination is performed by comparing the number of 3D points with a threshold value…; in which, the neighboring node within the range or not is determined by the threshold and the whether the neighboring node within the range is occupied is determined and without the range is not determined since it will not divide this kind of nodes).


s 2, 9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki (JP2017126890A) and in view of LASSERRE et al. (US 20200252657) and further in view of Takaaki et al. (JP2006108792A).

Regarding claim 2, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 1 as discussed above. In addition, Hideyuki also discloses that the information of the current node is entropy encoded (page 8, 1st paragraph, the octree data is reversibly entropy encoded and output).
It is noticed that the combination of Hideyuki and LASSERRE does not disclose explicitly that a coding table is selected based on whether the neighboring node within the range includes a three-dimensional point and encoded using the coding table selected.
Takaaki teaches that a coding table is selected based on whether the neighboring node within the range includes a three-dimensional point (fig. 3 shown the neighboring node within the range includes a three-dimensional point; a coding table is selected based on that, as suggested in page 7, 2nd paragraph, The problem of selecting a combination of ~ P (8) to create a block of sub-blocks can be reduced to a problem of determining “valid” or “invalid” for each of the 12 links L 12 to L 78 . The number of patterns of merging the eight sub-blocks P (1) to P (8) is 2 to the 12th power, that is, 4096 patterns. However, this is unreasonable due to the “merging correction” process described later. When the combinations are excluded, there are 984 combinations that can be selected by the method) and encoded using the coding table selected (as shown in the original pdf file, page 10, paragraph 0059, also suggested in page 9, 3rd paragraph, … the values shown in (Table 1) are substituted into O amax , O amin , O bmax , and O bmin . That is, when L ab = 0, since the sub-block P (a) and the sub-block P (b) cannot be merged, the nd paragraph, the present invention has been described above as an image signal encoding method).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that a coding table is selected based on whether the neighboring node within the range includes a three-dimensional point and encoded using the coding table selected as taught by Takaaki as a modification to the method for the benefit of that to determine whether the sub-block P (a) and the sub-block P (b) are “mergeable” (see Takaaki, page 9, 2nd paragraph).

Regarding claim 9, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 8 as discussed above. In addition, Hideyuki also discloses that the information of the current node is entropy encoded (page 8, 1st paragraph, the octree data is reversibly entropy encoded and output; 4th paragraph, , a decoding apparatus capable of progressively decoding the code data).
It is noticed that the combination of Hideyuki and LASSERRE does not disclose explicitly that a coding table is selected based on whether the neighboring node within the range includes a three-dimensional point and decoded using the coding table selected.
Takaaki teaches that a coding table is selected based on whether the neighboring node within the range includes a three-dimensional point (fig. 3 shown the neighboring node within nd paragraph, The problem of selecting a combination of ~ P (8) to create a block of sub-blocks can be reduced to a problem of determining “valid” or “invalid” for each of the 12 links L 12 to L 78 . The number of patterns of merging the eight sub-blocks P (1) to P (8) is 2 to the 12th power, that is, 4096 patterns. However, this is unreasonable due to the “merging correction” process described later. When the combinations are excluded, there are 984 combinations that can be selected by the method) and decoded using the coding table selected (as shown in the original pdf file, page 10, paragraph 0059, also suggested in page 9, 3rd paragraph, … the values shown in (Table 1) are substituted into O amax , O amin , O bmax , and O bmin . That is, when L ab = 0, since the sub-block P (a) and the sub-block P (b) cannot be merged, the values of O amax , O amin , O bmax , and O bmin remain unchanged. amax , I amin , I bmax , and I bmin are respectively substituted. When L ab = 1, the sub-block P (a) and the sub-block P (b) can be merged. Therefore , O amax and O bmax are unified to I max , and O amin and O amin are unified to I min. The These values are output, and the processing of the area merge determination module ends…; it is decoded according to the table, as suggested in page 15, 2nd paragraph, the present invention has been described above as an image signal encoding method; and page 2, 1st paragraph, calculate encoding and decoding).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that a coding table is selected based on whether the neighboring node within the range includes a three-dimensional point and decoded using the coding table selected as taught by Takaaki as a modification to the method for the benefit of that to determine whether the sub-block P (a) and the sub-block P (b) are “mergeable” (see Takaaki, page 9, 2nd paragraph).

9.	 Claims 6, 13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki (JP2017126890A) and in view of LASSERRE et al. (US 20200252657) and further in view of Ye et al. (US 20160295219).

Regarding claim 6, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 1 as discussed above. In addition, Hideyuki also discloses that in the encoding, second information is encoded (page 8, 2nd  paragraph, . The figure shows a binary code word “0 (1 bit)” in the “no dot” block of FIG. 5A, a binary code word “10 (2 bits)” in the “with dot division” block, This shows a state in which the binary code word “11 (2 bits)” is assigned to the “no division with dots” block. Data in which the code words are arranged in the order of width priority indicated by the broken lines in the figure is encoded data of the octree data).
It is noticed that the combination of Hideyuki and LASSERRE does not disclose explicitly that the second information indicating whether the range for the one or more referable neighboring nodes is to be limited, and the first information is encoded when the second information indicates that the range for the one or more referable neighboring nodes is to be limited.
Ye teaches that the second information indicating whether the range for the one or more referable neighboring nodes is to be limited, and the first information is encoded when the second information indicates that the range for the one or more referable neighboring nodes is to be limited (as shown in the fig. 8, layer 1 has limited node; paragraph 0039, … Each node in an octree may represent one octant and each node may be referenced from the root.  For example, 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the second information indicating whether the range for the one or more referable neighboring nodes is to be limited, and the first information is encoded when the second information indicates that the range for the one or more referable neighboring nodes is to be limited as taught by Ye as a modification to the method for the benefit of that to provided and/or used for efficient coding (see Ye, paragraph 0039).

Regarding claim 13, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 8 as discussed above. In addition, Hideyuki also discloses that in the decoding, second information is decoded (page 8, 2nd  paragraph, . The figure shows a binary code word “0 (1 bit)” in the “no dot” block of FIG. 5A, a binary code word “10 (2 bits)” in the “with dot division” block, This shows a state in which the binary code word “11 (2 bits)” is assigned to the “no division with dots” block. Data in which the code words are arranged in the order of width priority indicated by the broken lines in the figure is encoded data of the octree data; page 8, 4th paragraph, a decoding apparatus capable of progressively decoding the code data shown).

Ye teaches that the range for the one or more referable neighboring nodes is to be limited is determined based on the second information, and the first information is decoded when the second information indicates that the range for the one or more referable neighboring nodes is to be limited (as shown in the fig. 8, layer 1 has limited node; paragraph 0039, … Each node in an octree may represent one octant and each node may be referenced from the root.  For example, the octant 0 at layer 2 belonging to octant 3 at layer 1 may be referenced as "0-3-0" from the root node where "-" may be used as layer delimiter.  An octant may be segmented into 8 sub-octants if it may be split further.  Leaf octants in the octree may be encoded for the example in FIG. 8 including the layer-2 nodes and some layer-1 nodes (e.g., except 3 and 6 that may be further split); in which, number of Leaf octants is limited, which is second information).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the range for the one or more referable neighboring nodes is to be limited is determined based on the second information, and the first information is decoded when the second information indicates that the range for the one or more referable neighboring nodes is to be limited as taught by Ye as a modification to the method of Hideyuki for the benefit of that to provided and/or used for efficient coding (see Ye, paragraph 0039).

s 5, 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki (JP2017126890A) and in view of LASSERRE et al. (US 20200252657) and further in view of Chen et al. (US 20150030073).

Regarding claim 5, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 4 as discussed above. 
It is noticed that the combination of Hideyuki and LASSERRE does not disclose explicitly that in the search, indexes of Morton codes are used.
Chen teaches that in the search, indexes of Morton codes are used (paragraph 0264, … a video coder may search in raster scan order for a nearest sub-PU that has a reference block; in which, raster scan order is indexes of Morton codes ).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that in the search, indexes of Morton codes are used.as taught by Chen as a modification to the method for the benefit of that motion information from that neighboring sub-PU may be copied and allocated to the current sub-PU (see Chen, paragraph 0264).

Regarding claim 12, the combination of Hideyuki and LASSERRE discloses the limitations recited in claim 11 as discussed above. 
It is noticed that the combination of Hideyuki and LASSERRE does not disclose explicitly that in the search, indexes of Morton codes are used.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that in the search, indexes of Morton codes are used.as taught by Chen as a modification to the method for the benefit of that motion information from that neighboring sub-PU may be copied and allocated to the current sub-PU (see Chen, paragraph 0264).

11.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423